DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 126 is objected to because of the following informalities:  
Claim 126, line 8 recites the limitation “the inner surface” which should be changed to “an inner surface”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 116 – 135 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6, 9 – 16, 19 – 22 of U.S. Patent No. 11,124,259 B2 in view of Klieber (US 2010/0207351) and Kim (US 2016/0059919). The US. Patent 11,124,259 fails to explicitly disclose a bottom bracket having an inner surface or wherein the loop stay is positioned relative to the inner surface of the bottom shell such that the control housing cannot pass between the loop stay and the inner surface of the bottom shell.  Klieber discloses a bottom bracket and a control housing, while Kim discloses a loop stay and control housing.  The combination above discloses wherein the control housing does not pass between the loop stay and an inner surface of the bottom shell.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 116, 121, 124 – 126, 131, 134, and 135 are rejected under 35 U.S.C. 103 as being unpatentable over Klieber (US 2010/0207351 A1) in view of Kim (US 2016/0059919 A1).
For claim 116, Klieber discloses a bicycle comprising:
a front wheel (page 5, paragraph [0067]);
a frame structure 13 supported on the front wheel, the frame structure including a hollow seat tube 15 (fig. 12, page 4, paragraph [0058]) and a bottom shell 37 [positioned below the hollow seat tube, the bottom shell having an inner surface] (figs. 8 and 12, bottom bracket receptacle and page 5, paragraph [0070], features or steps which have been described with reference to one of the above exemplary embodiments can also be used in combination with other features or steps of other exemplary embodiments described above);
a dropper seat post 2, 3 [supported by the hollow seat tube] (fig. 12); and
a control housing 17, 36, 45 [positioned in the frame structure] (fig. 12), [wherein the control housing is coupled to the dropper seat post] (fig. 12);
but does not explicitly disclose
a rear wheel;
a loop stay positioned in the frame structure below the dropper seat post;
the control housing is coupled to the loop stay; and
wherein the loop stay is positioned relative to the inner surface of the bottom shell such that the control housing cannot pass between the loop stay and the inner surface of the bottom shell.
Kim discloses a bicycle (fig. 1) comprising
a front wheel 12a,
a rear wheel 12b, 
a frame structure 10a – 10g, 410 [supported on the front wheel and the rear wheel] (fig. 1);
a loop stay 430a, 430b, 440a, 440b, 450a, 450b [positioned in the frame structure below the dropper seat post] (fig. 13, wherein the loop stays are positioned in the bracket 410 and partially in the tope tube and a portion of the loop stays are below the seat post);
a control housing 420 [is coupled to the loop stay] (fig. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the rear wheel and loop stay as taught by Kim with the bicycle of Klieber, wherein the loop stay provides for improved guiding of the control housing within the hollow seat tube 15 of Klieber, thus reducing unwanted tangling and subsequent replacement costs.  Additionally, in view of the modification above, Klieber modified as above discloses [wherein the loop stay is positioned relative to the inner surface of the bottom shell such that the control housing cannot pass between the loop stay and the inner surface of the bottom shell] (wherein the modified loop stay is positioned within the hollow seat tube such that the control housing 17, 36, 45 cannot pass between the loop stay and the inner surface of the bottom shell, due to the control housing being positioned relatively away from the inner surface).
For claims 121 and 131, Klieber modified as above discloses the bicycle [wherein the control housing includes a lower loop that is at least partially positioned in a portion of the frame structure having a lower inner width] (fig. 12, wherein a lower loop is positioned at least partially in the seat tube having a lower inner width (diameter)), [wherein the dropper seat post is positioned in an upper portion of the hollow seat tube having an upper inner width] (fig. 12, wherein the dropper seat post 2 is positioned in an upper portion of the stanchion, the stanchion having an upper inner width (diameter)), and [wherein the lower inner width is larger than the upper inner width] (fig. 12, page 4, paragraph [0055], wherein stanchion 3 is then pushed by a rider by a predetermined length into the seat tube 15).
For claims 124 and 134, Klieber modified as above discloses the bicycle [wherein the control housing includes a lower loop coupled to the loop stay] (fig. 13 of Kim, wherein multiple loop stays are shown, therefore a “lower” loop of the control housing is coupled to the lower loop stay).
For claims 125 and 135, Klieber modified as above discloses the bicycle [wherein the lower loop is disposed entirely within the frame structure] (in view of the modification, wherein the loop is positioned within the stanchion 3 of Klieber).
For claim 126, Klieber discloses a bicycle frame assembly comprising:
a frame structure including a hollow seat tube 15 (fig. 12, page 4, paragraph [0058]) and a bottom shell 37 [positioned below the hollow seat tube, the bottom shell having an inner surface] (figs. 8 and 12, bottom bracket receptacle and page 5, paragraph [0070], features or steps which have been described with reference to one of the above exemplary embodiments can also be used in combination with other features or steps of other exemplary embodiments described above);
a dropper seat post 2, 3 [supported by the hollow seat tube] (fig. 12); and
a control housing 17, 36, 45 [positioned in the frame structure] (fig. 12), [wherein the control housing is coupled to the dropper seat post] (fig. 12);
but does not explicitly disclose
a loop stay positioned in the frame structure below the dropper seat post;
the control housing is coupled to the loop stay; and
wherein the loop stay is positioned relative to the inner surface of the bottom shell such that the control housing cannot pass between the loop stay and the inner surface of the bottom shell.
Kim discloses a bicycle (fig. 1) comprising
a front wheel 12a,
a rear wheel 12b, 
a frame structure 10a – 10g, 410 [supported on the front wheel and the rear wheel] (fig. 1);
a loop stay 430a, 430b, 440a, 440b, 450a, 450b [positioned in the frame structure below the dropper seat post] (fig. 13, wherein the loop stays are positioned in the bracket 410 and partially in the tope tube and a portion of the loop stays are below the seat post);
a control housing 420 [is coupled to the loop stay] (fig. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the rear wheel and loop stay as taught by Kim with the bicycle of Klieber, wherein the loop stay provides for improved guiding of the control housing within the hollow seat tube 15 of Klieber, thus reducing unwanted tangling and subsequent replacement costs.  Additionally, in view of the modification above, Klieber modified as above discloses [wherein the loop stay is positioned relative to the inner surface of the bottom shell such that the control housing cannot pass between the loop stay and the inner surface of the bottom shell] (wherein the modified loop stay is positioned within the hollow seat tube such that the control housing 17, 36, 45 cannot pass between the loop stay and the inner surface of the bottom shell, due to the control housing being positioned relatively away from the inner surface).
Claims 117, 119, 120, 127, 129, and 130 are rejected under 35 U.S.C. 103 as being unpatentable over Klieber (US 2010/0207351 A1) in view of Kim (US 2016/0059919 A1), and further in view of Hoffman (US 6,505,846).
For claims 117 and 127, Klieber modified as above discloses the bicycle wherein the frame structure further includes a top tube 14, but does not explicitly disclose a diagonal tube coupling the top tube with the hollow seat tube, wherein the control housing is at least partially positioned in the diagonal tube.
Hoffman discloses a bicycle frame comprising [a top tube 26; a diagonal tube 46 coupling the top tube with a seat tube 32] (fig. 2), [wherein a control housing 52 is at least partially positioned in the diagonal tube] (fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the diagonal tube of Hoffman with the bicycle of Klieber modified as above to allow for a protective frame portion for the cables, thus reducing overall environment exposure and damage and overall maintenance repair costs.
For claims 119 and 129, Klieber modified as above discloses the bicycle [wherein the diagonal tube intersects and forms an acute upper angle with the hollow seat tube at an intersection] (fig. 1 of Hoffman).
For claims 120 and 130, Klieber modified as above discloses the bicycle [wherein the control housing includes a lower loop that is positioned below the intersection] (capable, wherein when a lower loop of Klieber is inserted into the diagonal tube of Hoffman, a portion of the lower loop is capable of being positioned below a portion of the intersection) and [the dropper seat post is positioned above the intersection] (in view of the combination above, fig. 12 of Klieber and fig. 1 of Hoffman).
Claims 118 and 128 are rejected under 35 U.S.C. 103 as being unpatentable over Klieber (US 2010/0207351 A1) in view of Kim (US 2016/0059919 A1) and Hoffman (US 6,505,846), and further in view of Chamberlain (US 2005/0046142 A1).
For claims 118 and 128, Klieber modified as above discloses the bicycle [wherein the rear wheel defines a center plane] (fig. 1 of Kim, a center plane formed between the front wheel 12a and the rear wheel 12b extending in a longitudinal direction of the bicycle), but does not explicitly disclose wherein the diagonal tube comprises a side tube offset from the center plane.
Chamberlain discloses a bicycle 20 comprising a frame assembly 22 including [an intermediate portion 74 of a seat tube 70, the intermediate portion includes a right side 74R and a left side 74L bowed outwardly in a lateral direction] (page 4, paragraph [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use an offset position as taught by Chamberlain with the diagonal tube of Klieber modified as above, wherein such offset positioning of the diagonal tube would allow for improved protection of the control housing and reinforcement of the connection between the top tube and seat tube, while maintaining the path of the control housing as shown in fig. 12 of Kleiber and functionality of the control housing.
Claims 122, 123, 132, and 133 are rejected under 35 U.S.C. 103 as being unpatentable over Klieber (US 2010/0207351 A1) in view of Kim (US 2016/0059919 A1), and further in view of Vollmer et al. (US 8,960,702 B2).
For claims 122 and 132, Klieber modified as above discloses the bicycle wherein the frame structure further includes [a front fork 10e coupled to the front wheel 12a, a head tube 10d coupled to the front fork, and a down tube 10c extending downward and rearward from the head tube] (fig. 1 of Kim), but does not explicitly disclose wherein the bicycle further includes a battery assembly positioned at least partially in the down tube.
Vollmer et al. discloses a bicycle comprising a down tube 242 [with a lower end having an opening] (fig. 9); a battery assembly 254 [positioned at least partially in the down tube] (fig. 9, col. 7, lines 53 – 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the battery and opening in the down tube as taught by Vollmer et al. with the bicycle of Klieber modified as above to allow for the powering of the bicycle electronics, while providing a convenient access point and improved aesthetics of the overall bicycle.
For claims 123 and 133, Klieber modified as above discloses the bicycle [wherein the down tube defines a down tube axis and includes a lower end with an opening, and wherein the battery assembly is secured at least partially in the down tube in an installed position and is slidable through the opening in the lower end of the down tube along the down tube axis] (fig. 9, col. 7, lines 53 – 54 of Vollmer et al., wherein the battery pack 254 is to be inserted into the down tube when the second bracket shell portion 252 is detached from the bicycle frame).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611